Citation Nr: 0931602	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
cancer of the penis, status post penectomy, based upon VA 
medical treatment for the purpose of accrued benefits.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance for the purpose of accrued 
benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1151 for the cause of the Veteran's 
death.

4.  Entitlement to service connection for the cause of the 
Veteran's death.

5.  Entitlement to Dependent's Educational Assistance (DEA) 
under the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 
1971.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's claims for DIC 
under 38 U.S.C. § 1151, service connection for cause of 
death, and eligibility for DEA.  This appeal also arises from 
an April 2006 letter from the RO which denied the appellant's 
claims for accrued benefits.  Appeals to these issues were 
timely perfected.  

The appellant requested a hearing at the RO before a Veterans 
Law Judge.  An April 2009 letter informed the appellant that 
her hearing was scheduled in June 2009.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the appellant failed to report for the 
scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, her hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).  

The issues of entitlement to DIC under 38 U.S.C. § 1151 for 
the cause of the Veteran's death, entitlement to service 
connection for the cause of the Veteran's death, and 
entitlement to DEA are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  The Veteran died in September 2005.  

3.  At the time of the Veteran's death, claims were pending 
for compensation under 38 U.S.C. § 1151 for residuals of 
penectomy based upon VA medical treatment and for SMC based 
on the need for aid and attendance.  

4.  The evidence of record at the time of the Veteran's death 
preponderated against a finding that the Veteran incurred 
additional disability as a result of VA medical care.

5.  Service connection has not been established for any 
condition.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C. § 1151 for 
residuals of penectomy based upon VA medical treatment for 
the purpose of accrued benefits are not met.  38 U.S.C.A. 
§§ 1151, 5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.361, 3.1000 (2008).

2.  The criteria for an award of SMC based on the need for 
aid and attendance for the purpose of accrued benefits are 
not met.  38 U.S.C.A. §§ 1114, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In connection with the claim for SMC, the Board finds that 
the VCAA is not applicable.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter).

Regarding the claim for compensation under 38 U.S.C. § 1151 
for cancer of the penis, status post penectomy, based upon VA 
medical treatment for the purpose of accrued benefits, in an 
October 2005 letter, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate a claim for accrued benefits and for benefits 
under 38 U.S.C.A. § 1151.  This letter also informed the 
appellant of what information and evidence must be submitted 
by the appellant and what information and evidence would be 
obtained by VA.  The subsequent April 2006 rating action 
reflects the initial adjudication of the claim after issuance 
of this letter. 

With respect to the duty to assist, the Board finds that 
there is only limited applicability in relation to a claim 
for accrued benefits, as entitlement to such must be 
determined based upon evidence contained in the file at the 
time of the Veteran's death.  There is therefore no 
assistance which can be offered to obtain additional records 
or opinions.  The Board does note that VA treatment records 
are deemed to be contained in the file, as VA has 
constructive notice of their existence and content.  The RO 
has obtained complete VA treatment records as identified by 
the Veteran, the claimant, or in the file.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Accrued Benefits

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a 
veteran, any accrued benefits are payable to his spouse, or 
to others if he or she is not alive.  38 U.S.C.A. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence 
contained in the claims file at the time of the veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  In this regard, a claim for DIC by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b).  Here, the 
appellant met this requirement by filing her claim for DIC 
the month the Veteran died.  In addition, the veteran must 
have had a claim pending for such benefits at the time of his 
or her death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); 
Zevalkink v. Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 
1236 (Fed. Cir. 1996).  This element has been met as well.  
The Veteran had filed claims for compensation under 38 U.S.C. 
§ 1151 for cancer of the penis, status post penectomy, based 
on VA medical treatment and for SMC based on the need for aid 
and attendance prior to his death; these claims were denied 
in February 2005, and the Veteran filed a notice of 
disagreement as to the decisions in May 2005.  No further 
actions were taken on these claims prior to his death, and 
hence his appeals remained open and pending at the time of 
his death.  See 38 C.F.R. § 3.160(c) (2008) (defining 
"pending claim" as an application that has not been finally 
adjudicated); 38 C.F.R. § 3.160(d) (2008) (defining "finally 
adjudicated claim" as one that has been allowed or 
disallowed by the agency of original jurisdiction and become 
final by expiration of the one-year period after date of 
notice or by denial on appellate review).

Compensation under 38 U.S.C. § 1151

Under 38 U.S.C. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in November 2004.  Because the 
claim was filed after October 1, 1997, the version of 
38 U.S.C. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  See VAOPGCPREC 40-97 
(providing that all Section 1151 claims which were filed 
after October 1, 1997 must be adjudicated under the statutory 
provisions currently in effect, which essentially require a 
showing of negligence or fault on the part of VA or that the 
claimed condition is due to an event not reasonably 
foreseeable.)

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet certain causation requirements.  38 C.F.R. 
§ 3.361(c).  Namely, the evidence must show either actual 
causation; or, continuance or natural progress of a disease 
or injury.  Id.    

The Veteran asserted that he was entitled to compensation 
under 38 U.S.C. § 1151 for residuals of penectomy as the 
result of VA medical treatment in March 2002.  Specifically, 
he contended that he went to the VA Clinic in Charleston, 
West Virginia when his problems with his urinary tract began 
and the physician diagnosed him with a yeast infection.  
According to the Veteran, the problem continued and he was 
eventually diagnosed with squamous cell carcinoma, which 
affected his penis and urinary tract and resulted in a 
partial penectomy.  In his May 2005 notice of disagreement, 
the Veteran stated that he was misdiagnosed by VA as having a 
yeast infection when instead he had cancer, and that as a 
result of the misdiagnosis the cancer had time to spread and 
he had to have a partial penectomy. 

The Veteran did not contend that medical treatment actually 
caused disability; rather, he contended that a misdiagnosis 
allowed cancer of the penis to continue its natural progress.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).     

In this case, the Veteran sought VA treatment in March 2002.  
At that time, the Veteran complained about his right 
shoulder, constipation, and blood in stools.  An examination 
was performed and the physician's assessment noted candida on 
penis, gastrointestinal bleed, allergic rhinitis, 
hypertension, asthma, constipation, and alcohol abuse.  The 
Veteran was told to return to the clinic in six months.  VA 
treatment records through November 2002 show no further 
complaints related to the penis or urinary tract, and no 
findings of continued yeast infection.  The Veteran sought no 
VA treatment after November 2002.

Two years later, in March 2004, one of the Veteran's private 
physicians suspected cancer.  Dr. BS noted that at a June 
2003 private hospitalization, a complete physical examination 
was conducted, and at that time the Veteran had no specific 
issues related to his penis or urinary tract.  The Veteran 
stated that "in the last three to four months" (from 
approximately February 2003), he had difficulty pulling back 
his foreskin, and he experienced pain and discomfort.  A 
growth was detected on the foreskin, and a biopsy showed 
squamous cell carcinoma.  A partial penectomy was performed.

Unfortunately, during the course of the appeal, the Veteran 
died.  As noted above, only evidence contained in the claims 
file at the time of the Veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes, 
4 Vet. App. at 360-61.

Here, the evidence contained in the claims file at the time 
of the Veteran's death does not establish that VA failed to 
timely diagnose or properly treat a disease or injury, 
causing the continuance or natural progress of the disease or 
injury.  It is not shown that the Veteran had cancer of the 
penis in 2002.  The first showing of cancer is in 2004, and 
there is no medical evidence indicating that VA misdiagnosed 
cancer as candida on the penis.  VA treatment records 
following the initial March 2002 complaints indicate no 
further problems or even continued infection.  Private 
medical records corroborate this, relating that the Veteran 
noted problems only a year or so after his VA treatment.  
There is no evidence showing any relationship between the 
diagnosed candida infection and the later development of 
cancer, nor does the evidence of record support a finding 
that VA erred in its diagnosis, leading to a failure to 
arrest the natural progression of any cancer.  The Board 
finds that absent a showing of VA fault the claim must be 
denied.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
Veteran, appellant and their respective representatives; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of whether VA misdiagnosed cancer of the penis 
in March 2002, a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As none of the individuals above are shown to 
be other than laypersons without the appropriate medical 
training and expertise, they are not competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Special Monthly Compensation

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3).

In this case, service connection has not been established for 
any condition, and hence clearly no service connected 
condition could render the Veteran in need of regular aid and 
attendance.  Thus, as the disposition of this claim is based 
on the law, and not the facts of the case, the claim for SMC 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Compensation under 38 U.S.C. § 1151 for cancer of the penis, 
status post penectomy, for the purpose of accrued benefits is 
denied.

Special monthly compensation based on the need for aid and 
attendance for the purpose of accrued benefits is denied.


REMAND

The Board's review of the claims file reveals that further 
development action on the claims for entitlement to DIC under 
38 U.S.C. § 1151 for the cause of the Veteran's death, 
entitlement to service connection for the cause of the 
Veteran's death, and entitlement to DEA is warranted.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, after the Veteran's death, the appellant 
submitted authorization for VA to obtain certain private 
treatment records.  Specifically, authorizations were 
submitted for: Dr. Elizabeth Lance, Dr. Shozo Kurusu, Dr. 
Kiran Majmundar, and St. Francis Hospital.  Releases for some 
of these records were submitted during the Veteran's 
lifetime, and some of these records were previously obtained.  
However, in a letter dated in December 2005, the appellant 
specifically stated that there were additional records 
created since the time the Veteran signed the original 
release forms.  Moreover, as recognized in a February 2005 
rating decision, while the Veteran previously submitted 
authorization to obtain some of these records, records were 
not received from all contacted sources, including Dr. 
Kurusu.  

Given the above, attempts should be made to obtain all 
outstanding treatment records, as detailed below.  The AMC/RO 
must follow the procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records not in the custody of a Federal 
department or agency.  Specifically, reasonable efforts 
should be made to obtain any relevant records for which the 
appellant provides authorization.  Reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  A follow-up request is not required if a response 
to the initial request indicates that the records sought do 
not exist or that a follow-up request would be futile.  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims addressed VA's section 
5103(a) notice obligations in the context of a claim for DIC 
benefits.  The Court concluded generally, that section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The appellant should be provided notice that meets the 
requirements of the decision in Hupp.  The appellant should 
also be provided with notice as to substantiating a claim for 
DEA under the provisions of 38 U.S.C. Chapter 35.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
notice that meets the requirements of the 
decision in Hupp (cited to above).  The 
appellant should also be provided with 
notice as to substantiating a claim for 
DEA under the provisions of 38 U.S.C. 
Chapter 35.

2.  After seeking the appellant's 
assistance by requesting that she provide 
any necessary authorization and consent 
for release of information, any 
outstanding records of pertinent treatment 
received by the Veteran should be 
obtained.  Specifically, the appellant 
should be asked to provide authorization 
for, and attempts should be made to 
obtain, treatment records from Dr. 
Elizabeth Lance, Dr. Shozo Kurusu, Dr. 
Kiran Majmundar, and St. Francis Hospital.  

The AMC/RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records not in the custody of a 
Federal department or agency.  All records 
and/or responses received should be 
associated with the claims file.

3.  The entire claims file should then be 
reviewed and the claims readjudicated.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


